Walton, J.
The word opposite, as defined in the dictionaries, means over against, standing in front, or facing. If an object on one side of a street is opposite an object on the other, a straight line running from one of the objects to the other will cross the street at a right angle. If a straight line, extending from one of the objects to the other, does not cross the street at a right angle, then the two objects, with reference to the street, could not be said to be opposite each other. Of two houses standing on opposite sides of a street, could it be said that they were opposite, if one was further up or further down the street than the other ? If a laborer should be told to plant a tree on one side of a road opposite to a tree on the other side, would there be any ambiguity in the direction ? Could there be any doubt as to where he would place it? Would not a line between the two cross the road at a right angle ? Undoubtedly.
So in a conveyance of real estate. If one of the lines is described as ending at a point on one side of a street opposite a point on the other side, we think there can be no doubt that a straight line between the two points must cross the street at a right angle. And such a description is too plain and too free from doubt to be controlled or affected by parol evidence.
This conclusion is decisive of the case now before us. The line in dispute is described as running from an acknowledged corner to a point in the westerly line of a street opposite the north-east corner of a lot on the easterly side of the street. And it is agreed, that if *361a straight line between the two points named is to cross the street at right angles, then the tenant is entitled to judgment, unless parol evidence is admissible to control the description in the deed, in which case the action is to stand for trial. Our conclusion is, that the line referred to must cross the street at right angles, and that the description in the deed cannot he controlled by parol evidence.

Judgment for the defendant.

Appleton, C. J.; Dickerson, ( Barrows, and Danforth, JJ., concurred.